Citation Nr: 1801946	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  09-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for herpes zoster, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for coronary artery disease, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for residuals of an inguinal hernia, to include as secondary to a service-connected disability.




REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. In that decision, the RO denied entitlement to service connection for herpes zoster, type II diabetes mellitus, hypertension, coronary artery disease, post-traumatic stress disorder (PTSD), and status post right inguinal hernia with mesh.

The Veteran testified before the Board at a May 2011 hearing at the RO (Travel Board hearing). A transcript of the hearing has been associated with his claims folder.

In November 2011, the Board remanded these matters for further development.

In February 2013, a Decision Review Officer granted service connection for PTSD, and thereby resolved the appeal as to that issue.

In August 2014, the Board remanded the remaining matters on appeal for further development.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The issue of service connection for herpes zoster is decided herein. The remaining issues are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's herpes zoster is related to his service-connected PTSD.


CONCLUSION OF LAW

Herpes zoster is proximately due to service-connected PTSD. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Service Connection

The Veteran contends that his herpes zoster is related to an in-service rash, or in the alternative, caused by his PTSD.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury. See 38 C.F.R. § 3.310(a) (2017).

The medical evidence of record reflects a diagnosis of herpes zoster (shingles) with postherpetic neuralgia. Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his herpes zoster to service or his service-connected PTSD.

Pertinent evidence includes service treatment records (STRs), post-service VA and private treatment records, and several medical opinions.

The STRs reflect that the Veteran complained of frequency of itching to penis before urination in June 1967. The impression was urethritis or epidermitis and the Veteran was prescribed bacitracin and tetracycline. In July 1967 it was noted that the Veteran was developing a rash to the penis from bacitracin. Bacitracin was discontinued. On follow up later in July 1967, the examiner noted that the Veteran was unresponsive to the prescribed medications and he was referred to the dermatology clinic. An August 1967 dermatology clinic note indicated an impression of Monilia. The examiner prescribed Fungizone and triancaline cream. A March 1968 dermatology note indicated that the Veteran had a persistent rash which they had been unable to clear. On examination, there were "minimal findings- four discrete papules." The examiner assessed possible monilial infection and prescribed Fungizone lotion. On June 1968 separation examination, clinical evaluation of the skin was normal, and no abnormalities were noted.

Following service, a September 1999 VA urgent care clinic note indicated that the Veteran complained of dermatomal rash from left mid-chest to back. He was seen a few days prior in the emergency room for throbbing pain and treated for pleuritis. The following day, he noted an erythematous rash from left mid wrapping around to right mid-back. He also described prodrome of itching. Physical examination revealed an erythematous rash in dermatomal distribution extending from mid-center chest to mid-center back, stopping abruptly just right of midline on back and chest. Several vesicles and bullae were noted on back and chest. The impression was herpes zoster, with classic prodrome.

Private treatment records dated August 2000 through March 2001 note constant pain from shingles to the left abdomen and back near the T-6 distribution. The Veteran complained of constant pain worse with movement. Physical examination revealed herpetic outbreak.

A February 2007 VA neurology note indicated that the Veteran reported that the pain had never improved since his outbreak in 1999. He reported a steady burning pain from under the left breast to above the abdomen, wrapping around to the back but not crossing the midline. Examination of the skin revealed old scars over left hemi-thorax in approximately T6-T7 distribution from prior herpes zoster. There was tenderness to light touch and hyperalgesia to pinprick stimulus in the same distribution.

An October 2008 VA mental health note indicated that the Veteran reported having flare-ups of his herpes zoster whenever he had nightmares.

An October 2009 VA primary care note indicated that the Veteran's chronic post herpetic neuralgia was persistent when he was stressed. 

A November 2009 opinion from the Veteran's VA physician indicated that his PTSD may have "set the grounds for his initial herpetic outbreak and the subsequent recurrent flares that gave him the post herpetic neuralgia to this day."

A January 2011 opinion from a VA staff physician indicated that indicated that the Veteran's medical conditions include post-herpetic neuralgia from herpes zoster and PTSD. The physician reviewed some of the Veteran's military medical records and noted that the Veteran was seen by multiple medical providers in regard to a skin condition noted as a "rash." It was described, at different notes/times, as "red," "vesicular," and "few discrete papules." The rash was apparently "persistent" but it is unclear from the brief descriptions contained in the medical record if the lesions changed over time. The diagnoses given include "contact dermatitis," "Monilia," and "vesicular dermatitis." Per the documentation, the Veteran underwent treatment with triamcinolone, bacitracin, hydrocortisone, Flagyl, and Fungizone. This medication would have treated a bacterial cause, a fungal cause or an atopic/allergic reaction. Herpes zoster virus is commonly known as "chickenpox" when it first presents, which usually results in a rash involving the whole body. The rash of chickenpox is vesicular, as the Veteran's was described by at least two providers in the medical records in 1967 to 1968. It is possible that the Veteran's rash was as likely as not caused by the herpes zoster virus. The Veteran also has disabling PTSD. He has nightmares, flashbacks, and disturbing intrusive thoughts regarding his duties in the military. He continues to have anxiety and increased startle response with sirens/ambulances. This heightened level of alertness and near-constant state of panic and emergency leads to a continuous state of physical stress for the body. It is well known that stress is often a trigger for outbreaks of herpes zoster virus, and such outbreaks triggered by ongoing, unrelenting stress often last longer and have worse subsequent complications. The Veteran's outbreak of herpes zoster could, as likely as not, have been triggered by stress due to his PTSD. It is certainly reasonable to conclude that, absent the symptoms of PTSD, his subsequent post-herpetic neuralgia may not have occurred or been much milder.

During the May 2011 Board hearing, the Veteran testified that his nightmares first started while in service, when he broke out with a rash. Neither he nor his treatment providers knew what it was. See Board Hearing Transcript, p. 10. He continues to break out in "little tiny bumps," especially when he has a few nightmares in one week. Id. at 11. He had a big outbreak in 1999 when a woman was shot in his apartment complex. Id. at 12.

On December 2012 VA examination, the Veteran reported in 1967 he broke out with a rash which he had for several months. The rash looked like "pus bumps" that were over the left side of his chest and extended down to his groin. He reported lesions were also on his penis but he thought they spread due to scratching. His treating physicians never made a diagnosis and multiple ointments were used without effect. It gradually resolved on its own. He reported recurrence in 1999 and current pain on the left chest wall where he had the outbreak. Lesions in 1999 were in the same area of those in the 1967 episode. He reported at the time he had the first outbreak he was having nightmares. Nightmares persisted until the present. 

The examiner diagnosed herpes zoster, inactive, with post-herpetic neuralgia. The examiner opined that the Veteran's herpes zoster was less likely than not related to the in-service rash. STRs showed that the penile symptoms actually started in June 1967 with complaints of pain on urination. He then developed pain in his testicles and was treated for possible urethritis with bacitracin ointment which he was to apply topically to his penis. His STRs showed he developed the rash to his penis following administration of the bacitracin for a few days. Rash was persistent for several months and he failed various treatments. It appears that the rash resolved on its own as there was no further mention, and subsequent health assessments do not mention an ongoing skin condition based on separation exam in 1968. The examiner opined that the history and course of the rash is not consistent with herpes zoster. The rash of herpes zoster is seen only in dermatomal areas and does not cross the midline. Additionally, herpes zoster is usually self-limited and rarely lasts for months. Additionally, when seen for this rash by dermatology, they described it as "erythematous papules" and gave a diagnosis of "monilial infection." The Veteran described the condition during this time as being humid, which is known to increase the risk of fungal infections in the groin. Moreover, the Veteran stated that he never had chicken pox as a child. In order to have the herpes zoster, as he contends, there first has to be the original infection with varicella zoster. To presume his infection in 1967 was related to herpes zoster, without a preceding pox infection, would be impossible. Even if he had never had chicken pox as a child, and the rash was not due to zoster, but was instead primary varicella infection, it is not consistent with such. Additionally, there was no evidence that the Veteran was suffering from PTSD-related nightmares or other symptoms around the time of his initial herpes zoster outbreak in 1999. Review of the evidence revealed that the Veteran's psychiatric complaints seemed to follow his diagnosis of post-herpetic neuralgia and were that primarily of depression in the early 2000s. There is no evidence that the Veteran was suffering with chronic PTSD-related symptoms which would be enough of a stressor to precipitate a herpes zoster outbreak in 1999. Herpes zoster can also occur without a stressor and history of the outbreak in 1999 did not identify any particular stressor at that time. There is also no medical evidence that suggests PTSD increases the risk for development of post-herpetic neuralgia.

In October 2014, the Veteran submitted a letter from his current primary care physician, which reiterated the opinion of the January 2011 VA physician that the Veteran's outbreak of herpes zoster could have as likely as not been triggered by stress due to PTSD.

On May 2017 VA skin examination, the examiner opined that the Veteran did not have a current diagnosis of herpes zoster that is less likely as not aggravated by PTSD that occurred between July 1966 and July 1968. The examiner reasoned that, although the Veteran has a history of herpes zoster, current examination did not show the condition to be active. Additionally, the examiner stated that the claims file reflects that the Veteran's PTSD diagnosis is questionable.

In September 2017, a VA examiner opined that, with regard to direct service connection, the claimed vesicular rash in 1967 could not be verified. The only vesicular rash that appeared in the STRs is a monilial (yeast) infection on penis. With regard to secondary service connection, although stress in general and PTSD in particular have been implicated in triggering shingles outbreaks, the Veteran by his own admission has had only two outbreaks/flare-ups and provided medical records only corroborate one flare-up in September 1999. The symptom that is bothering him now is related to the postherpetic polyneuropathy/neuralgia in T7-8 distribution. There is no evidence in medical literature to support the claim that PTSD is a contributing causal factor to the post-herpetic neuritis.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's herpes zoster and subsequent herpetic neuralgia was caused by his symptoms of service-connected PTSD.

The record contains significant medical and lay evidence that the Veteran's PTSD has caused his outbreaks of herpes zoster. The Board acknowledges the conflicting medical opinions, but notes that the negative opinions did concede that PTSD can cause a flare-up of herpes zoster. The Veteran is competent to testify as to his nightmares and stress, and has credibly testified as to the continuity of his symptoms and the exacerbations of his stress prior to the herpes zoster outbreaks.  

Therefore, in resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a herpes zoster, as secondary to the service-connected PTSD, have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide. See 38 U.S.C. § 7104 (2012).


ORDER

Service connection for herpes zoster is granted.


REMAND

With regard to the remaining claims on appeal, the Veteran contends that they are secondary to his service-connected disabilities. See, e.g., Board Hearing Transcript p. 13-19. Specifically, he contends that his diabetes, hypertension, coronary artery disease, and residuals of inguinal hernia are secondary to his now service-connected herpes zoster and/or PTSD.

The Veteran has not yet been afforded an examinations and opinions for the remaining claims on appeal. VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

The medical evidence of record reflects current diagnoses of type II diabetes mellitus, hypertension, coronary artery disease, and residuals of inguinal hernia. Additionally, the Veteran has provided competent testimony regarding his belief that these disorders are caused or aggravated by his service-connected herpes zoster and/or PTSD. Such evidence meets the low McLendon threshold. The evidence of record therefore warrants remand for an examination for the claimed type II diabetes mellitus, hypertension, coronary artery disease, and residuals of inguinal hernia.

Accordingly, these matters are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination/s to determine the nature and etiology of his type II diabetes mellitus, hypertension, coronary artery disease, and residuals of inguinal hernia.

A history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided. The examiner should provide the following opinions:

Is it at least as likely as not (i.e., probability of 50 percent or more) that: i) type II diabetes mellitus; 2) hypertension; 3) coronary artery disease; and 4) residuals of inguinal hernia were caused or aggravated by a service-connected disease or injury, including herpes zoster and PTSD?

2.  After any additional development is deemed necessary as a result of the actions taken in the preceding paragraphs, the issues of service connection for diabetes mellitus type II, hypertension, coronary artery disease, and residuals of inguinal hernia should be readjudicated. If any benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


